OliveR, Chief Judge:
This appeal for reappraisement relates to one railway flanger car, No. DWP-56490, exported from Canada and entered at the port of International Falls-Ranier, Minn
Stipulated facts, upon which the case is before me, establish that the proper basis for appraisement of the railway flanger car in question is cost of production, as defined in section 402(f) of the Tariff' Act of 1930, and that such statutory value therefor is. $8,579.81 (Canadian currency), and I so hold.
Judgment will be rendered accordingly.